
	
		II
		112th CONGRESS
		2d Session
		S. 2240
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2012
			Ms. Stabenow (for
			 herself, Mr. Blunt,
			 Mr. Brown of Ohio, and
			 Mr. Roberts) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  allowance for bonus depreciation for certain business assets.
	
	
		1.Extension of allowance for
			 bonus depreciation for certain business assets
			(a)Extension of 100
			 percent bonus depreciation
				(1)In
			 generalParagraph (5) of section 168(k) of the Internal Revenue
			 Code of 1986 is amended—
					(A)by striking
			 January 1, 2012 each place it appears and inserting
			 January 1, 2013, and
					(B)by striking
			 January 1, 2013 and inserting January 1,
			 2014.
					(2)Conforming
			 amendments
					(A)The heading for
			 paragraph (5) of section 168(k) of such Code is amended by striking
			 Pre-2012
			 periods and inserting Pre-2013 periods.
					(B)Clause (ii) of
			 section 460(c)(6)(B) of such Code is amended to read as follows:
						
							(ii)is placed in service—
								(I)after December 31,
				2009, and before January 1, 2011 (January 1, 2012, in the case of property
				described in section 168(k)(2)(B)), or
								(II)after December
				31, 2011, and before January 1, 2013 (January 1, 2014, in the case of property
				described in section
				168(k)(2)(B)).
								.
					(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 property placed in service after December 31, 2011.
				(b)Expansion of
			 election To accelerate AMT credits in lieu of bonus depreciation
				(1)In
			 generalParagraph (4) of section 168(k) of such Code is amended
			 to read as follows:
					
						(4)Election to
				accelerate amt credits in lieu of bonus depreciation
							(A)In
				generalIf a corporation elects to have this paragraph apply for
				any taxable year—
								(i)paragraph (1)
				shall not apply to any eligible qualified property placed in service by the
				taxpayer in such taxable year,
								(ii)the applicable
				depreciation method used under this section with respect to such property shall
				be the straight line method, and
								(iii)the limitation
				imposed by section 53(c) for such taxable year shall be increased by the bonus
				depreciation amount which is determined for such taxable year under
				subparagraph (B).
								(B)Bonus
				depreciation amountFor purposes of this paragraph—
								(i)In
				generalThe bonus depreciation amount for any taxable year is an
				amount equal to 20 percent of the excess (if any) of—
									(I)the aggregate
				amount of depreciation which would be allowed under this section for eligible
				qualified property placed in service by the taxpayer during such taxable year
				if paragraph (1) applied to all such property, over
									(II)the aggregate
				amount of depreciation which would be allowed under this section for eligible
				qualified property placed in service by the taxpayer during such taxable year
				if paragraph (1) did not apply to any such property.
									The aggregate
				amounts determined under subclauses (I) and (II) shall be determined without
				regard to any election made under subsection (b)(2)(D), (b)(3)(D), or (g)(7)
				and without regard to subparagraph (A)(ii).(ii)LimitationThe
				bonus depreciation amount for any taxable year shall not exceed the lesser
				of—
									(I)50 percent of the minimum tax credit under
				section 53(b) for the first taxable year ending after December 31, 2011,
				or
									(II)the minimum tax
				credit under section 53(b) for such taxable year determined by taking into
				account only the adjusted minimum tax for taxable years ending before January
				1, 2012 (determined by treating credits as allowed on a first-in, first-out
				basis).
									(iii)Aggregation
				ruleAll corporations which are treated as a single employer
				under section 52(a) shall be treated—
									(I)as 1 taxpayer for
				purposes of this paragraph, and
									(II)as having elected
				the application of this paragraph if any such corporation so elects.
									(C)Eligible
				qualified propertyFor purposes of this paragraph, the term
				eligible qualified property means qualified property under
				paragraph (2), except that in applying paragraph (2) for purposes of this
				paragraph—
								(i)March 31,
				2008 shall be substituted for December 31, 2007 each
				place it appears in subparagraph (A) and clauses (i) and (ii) of subparagraph
				(E) thereof,
								(ii)April 1,
				2008 shall be substituted for January 1, 2008 in
				subparagraph (A)(iii)(I) thereof, and
								(iii)only adjusted
				basis attributable to manufacture, construction, or production—
									(I)after March 31,
				2008, and before January 1, 2010, and
									(II)after December
				31, 2010, and before January 1, 2013, shall be taken into account under
				subparagraph (B)(ii) thereof.
									(D)Credit
				refundableFor purposes of section 6401(b), the aggregate
				increase in the credits allowable under part IV of subchapter A for any taxable
				year resulting from the application of this paragraph shall be treated as
				allowed under subpart C of such part (and not any other subpart).
							(E)Other
				rules
								(i)ElectionAny
				election under this paragraph may be revoked only with the consent of the
				Secretary.
								(ii)Partnerships
				with electing partnersIn the case of a corporation making an
				election under subparagraph (A) and which is a partner in a partnership, for
				purposes of determining such corporation’s distributive share of partnership
				items under section 702—
									(I)paragraph (1)
				shall not apply to any eligible qualified property, and
									(II)the applicable
				depreciation method used under this section with respect to such property shall
				be the straight line method.
									(iii)Certain
				partnershipsIn the case of a
				partnership in which more than 50 percent of the capital and profits interests
				are owned (directly or indirectly) at all times during the taxable year by one
				corporation (or by corporations treated as 1 taxpayer under subparagraph
				(B)(iii)), for purposes of subparagraph (B), each partner shall take into
				account its distributive share of the amounts determined by the partnership
				under subclauses (I) and (II) of clause (i) of such subparagraph for the
				taxable year of the partnership ending with or within the taxable year of the
				partner. The preceding sentence shall apply only to amounts determined with
				respect to property placed in service after December 31, 2011.
								(iv)Special rule
				for passenger aircraftIn the case of any passenger aircraft, the
				written binding contract limitation under paragraph (2)(A)(iii)(I) shall not
				apply for purposes of subparagraphs (B)(i)(I) and
				(C).
								.
				(2)Effective
			 dateThe amendment made by this subsection shall apply to taxable
			 years ending after December 31, 2011.
				(3)Transitional
			 ruleIn the case of a taxable year beginning before January 1,
			 2012, and ending after December 31, 2011, the bonus depreciation amount
			 determined under paragraph (4) of section 168(k) of the Internal Revenue Code
			 of 1986 for such year shall be the sum of—
					(A)such amount
			 determined under such paragraph as in effect on the date before the date of
			 enactment of this Act—
						(i)taking into
			 account only property placed in service before January 1, 2012, and
						(ii)multiplying the
			 limitation under subparagraph (C)(ii) of such paragraph (as so in effect) by a
			 fraction the numerator of which is the number of days in the taxable year
			 before January 1, 2012, and the denominator of which is the number of days in
			 the taxable year, and
						(B)such amount
			 determined under such paragraph as amended by this Act—
						(i)taking into
			 account only property placed in service after December 31, 2011, and
						(ii)multiplying the
			 limitation under subparagraph (B)(ii) of such paragraph (as so in effect) by a
			 fraction the numerator of which is the number of days in the taxable year after
			 December 31, 2011, and the denominator of which is the number of days in the
			 taxable year.
						
